Affirm; Opinion Filed October 21, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01541-CR

                              LADARION JENKINS, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F16-39885-M

                              MEMORANDUM OPINION
                        Before Justices Pedersen, III, Reichek, and Carlyle
                                 Opinion by Justice Pedersen, III
       In three issues, appellant Ladarion Jenkins requests modification of the trial court’s

judgment to correct various clerical errors. For the following reasons, we sustain each issue raised,

modify the judgment to correct the clerical errors, and affirm the judgment as modified.

                                           Background

       Appellant was charged by indictment with assault bodily injury/family violence enhanced

by a prior family-violence conviction. Pursuant to a plea bargain with the State, appellant pleaded

guilty and judicially confessed to the offense. The trial court accepted the plea and placed

appellant on two years’ deferred-adjudication community supervision.

       The State later moved to revoke appellant’s community supervision. The trial court found

the State’s allegations to be true, revoked appellant’s community supervision, adjudicated him
guilty, and sentenced him to eight years’ confinement in the Institutional Division of the Texas

Department of Criminal Justice. The trial court also made an affirmative family-violence finding.

Appellant timely filed his notice of appeal.

                                    Modification of the Judgment

          In three issues, appellant asks this Court to modify the judgment to correct various clerical

errors reflected in the judgment. In his first issue, appellant asks this Court to modify the judgment

to reflect the correct name of the offense for which he was convicted. In his second issue, appellant

asks this Court to modify the judgment to reflect that he entered a plea of “not true” to the State’s

amended motion to proceed with an adjudication of guilt. In his third issue, appellant asks this

Court to modify the judgment to reflect that there was no plea bargain agreement. The State does

not oppose these requests.

                                           Applicable Law

          Appellate courts may modify a trial court’s judgment and affirm it as modified. See TEX.

R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993). This Court

“has the power to correct and reform the judgment of the court below to make the record speak the

truth when it has the necessary data and information to do so.” Asberry v. State, 813 S.W.2d 526,

529 (Tex. App.—Dallas 1991, writ ref’d). Appellate courts may reform trial court judgments

where “the evidence necessary to correct the judgment appears in the record.” Id. If a clerical

error in the trial court’s judgment is brought to our attention, we have a “mandatory duty” to correct

it. Id.

                                               First Issue

          In his first issue, appellant contends we should reform the judgment by removing the word

“ENHANCE” from the description of the offense for which he was convicted. The trial court’s

judgment states that the offense for which appellant was convicted is “ASSAULT BODILY
INJURY/FAMILY VIOLENCE ENHANCE.” Appellant contends that the word “ENHANCE” is

unnecessary and that, without it, the judgment would still contains an accurate description of the

offense.

       The trial court’s judgment should include an accurate description of the offense. See Davis

v. State, 501 S.W.2d 629, 633 (Tex. Crim. App. 1973); see also TEX. CODE CRIM. PROC. ANN. art.

42.01 § 1(13) (judgment in criminal case “shall reflect … [t]he offense or offenses for which the

defendant was convicted.”). If the judgment describes the wrong offense, we may reform the

judgment to correct the inaccuracy. See Burton v. State, Nos. 05-18-00608-CR, 05-18-00609-CR,

05-18-00610-CR, 2019 WL 3543580, at *4 (Tex. App.—Dallas Aug. 5, 2019, no pet.) (mem. op.,

not designated for publication).

       Here, the indictment charged appellant with assault bodily injury/family violence enhanced

by a prior family-violence conviction, in violation of section 22.01(b)(2)(A) of the Texas Penal

Code. The indictment also alleged a previous conviction for misdemeanor assault family violence.

Under these circumstances, we cannot say that the “enhance” notation in the judgment’s

description of the offense clearly referred to the previous conviction alleged for purposes of

classifying the degree of the offense or to the prior conviction alleged to enhance punishment. See

id. at *5; see also Mims v. State, Nos. 05-17-01108-CR, No. 05-17-01109-CR, 2018 WL 4784571,

at *2 (Tex. App.—Dallas Oct. 4, 2018, no pet.) (mem. op., not designated for publication)

(modifying “the offense for which defendant convicted” portions of two judgments to delete the

“enhanced” reference in one case and the “enh” reference in the other). Furthermore, the reference

is not necessary. See Mims, 2018 WL 4784571, at *2. Without the reference, the judgment still

contains an accurate description of the offense (assault bodily injury/family violence) and recites

the applicable statutory offense (22.01 Penal Code) and degree for that offense (third degree

felony). See id.
       The State contends that the judgment is not technically incorrect. However, given this

Court’s ruling in Mims, the State does not oppose modification of the trial court’s judgment to

reflect a conviction for assault bodily injury/family violence. Because the “ENHANCE” notation

is not necessary to describe the offense for which appellant was convicted, we sustain appellant’s

first issue and modify the offense section of the judgment to delete the “ENHANCE” notation

from the offense’s description.

                                          Second Issue

       In his second issue, appellant requests that the judgment be modified to reflect that

appellant entered a plea of “ NOT TRUE” to the violations alleged in the State’s allegations in its

amended motion to adjudicate. The written judgment reflects that appellant pleaded “TRUE.”

According to the reporter’s record, appellant initially entered a plea of “true,” but later withdrew

his plea of “true” and pleaded “not true” to the alleged violations. Because the necessary

information appears in the record before us, we modify the judgment to accurately reflect

appellant’s plea. See James v. State, 425 S.W.3d 492, 501–02 (Tex. App.—Houston [1st Dist.]

2012, pet. ref’d) (record supported modification of pleas and findings on enhancement

paragraphs). We delete the portion of the trial court’s judgment that states “TRUE” under the

heading “Plea to Motion to Adjudicate,” and add the words “NOT TRUE” under that heading.

                                           Third Issue

       In his third issue, appellant requests that the judgment be modified to show there was no

plea bargain regarding the State’s motion to adjudicate. The “Terms of Plea Bargain” section of

the judgment has been filled in as follows: “8 YEARS TDCJ.” However, other than the written

judgment, the record contains no other documents, plea paperwork, or any indication that the State

and appellant entered into a plea bargain agreement to resolve the State’s motion to adjudicate.

       Where the record contains the necessary information to do so, the court on appeal has the
power to reform incorrect judgments. TEX. R. APP. P. 43.2(b); Asberry, 813 S.W.2d at 529. Based

on the record before us, we sustain appellant’s third issue and modify the judgment to accurately

reflect that there was no plea bargain regarding the State’s motion to adjudicate.

                                           Conclusion

       We conclude that appellant’s requested modifications are warranted and sustain his issues.

We modify the judgment as set forth in this opinion and as modified, we affirm the trial court’s

judgment.



                                                  /Bill Pedersen, III//
                                                  BILL PEDERSEN. III
                                                  JUSTICE

Do Not Publish
TEX. R. APP. P. 47



181541f.u05
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                         JUDGMENT

 LADARION JENKINS, Appellant                          On Appeal from the 194th Judicial District
                                                      Court, Dallas County, Texas
 No. 05-18-01541-CR           V.                      Trial Court Cause No. F16-39885-M.
                                                      Opinion delivered by Justice Pedersen, III.
 THE STATE OF TEXAS, Appellee                         Justices Reichek and Carlyle participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

(1) the word “ENHANCE” is removed from the name of the offense for which appellant was
convicted, which shall now read “ASSAULT BODILY INJURY/FAMILY VIOLENCE;”

(2) the plea designation is modified to reflect that appellant pleaded “not true” to the State’s
motion to adjudicate; and

(3) the “terms of plea bargain” section is modified by removing “8 YEARS TDCJ” and replacing
it with “N/A.”

As REFORMED, the judgment is AFFIRMED.


Judgment entered this 21st day of October, 2019.